     Case 3:21-cv-00211-RAH-ECM-KCN Document 49 Filed 04/13/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        Before the Court is the Consent Motion of the National Redistricting Foundation

for Leave to File Amicus Curiae Brief in Opposition to Plaintiffs’ Motion for a Preliminary

Injunction (Doc. 42) filed on April 13, 2021. The parties do not object to the requested

brief. Upon consideration and for good cause, it is

        ORDERED that the Motion be and is hereby GRANTED. The movants should file

their amicus curiae brief with the Court on or before April 14, 2021.

        DONE, on this the 13th day of April, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
Case 3:21-cv-00211-RAH-ECM-KCN Document 49 Filed 04/13/21 Page 2 of 2




                                /s/ R. Austin Huffaker, Jr.
                         R. AUSTIN HUFFAKER, JR.
                         UNITED STATES DISTRICT JUDGE
